759 N.W.2d 14 (2009)
Keith E. PAYNE, Plaintiff-Appellee,
v.
COUNTRYMARK COOPERATIVE, Wausau Insurance Company, Land O' Lakes, Inc., and American Motorists Insurance Company, Defendants-Appellees, and
Benteler Automotive Corporation, Defendant-Appellant.
Docket No. 137479. COA No. 283948.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the September 3, 2008 *15 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., not participating.